DETAILED ACTION
The present office action is in response to claims filed on 12/20/2018.  Claims 1 – 17 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 – 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 – 17 recite the limitation “An air vent as defined in claim…” in line 1.  This yields the claim indefinite, as antecedent basis for “an air vent” was previously established in line 1 of Claim 1, from which Claims 2 – 17 depend. 
For purposes of examination, the Examiner interprets “An air vent as defined in claim…” in line 1 of Claims 2 – 17 to be “The air vent as defined in claim…”.  
Claim 4 recites the limitations “the shape of the air guide surface” in line 2 and “the shape of the inner wall” in lines 2-3.  There is lack of antecedent basis for either shapes in the claim.
For purposes of examination, the Examiner interprets “the shape of the air guide surface” in line 2 and “the shape of the inner wall” in lines 2-3 to be “a shape of the air guide surface” and “a shape of the inner wall”, respectively.
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 13, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (U.S. Patent No. 6,715,814) in view of Gehring et al. (U.S. Pre-Grant Publication No. 2004/0152412).
Regarding Claim 1, Hoyle shows (Figure 3):
An air vent (34), comprising:
a housing (36) having an inner wall (44 and 46);
an air guide surface (the top surface of 48 that partially defines the duct between 44 and 48 that guides the air to 40) located in the housing (36), the air guide surface (the top surface of 48 that partially defines the duct between 44 and 48 guiding the air to 40) facing toward and being spaced away from (as illustrated in Figure 3, the top surface of 48 faces toward 44 and is spaced away from 44) the inner wall (44 and 46) of the housing (36) to at least partially define an air duct (the duct between 44 and 48 guiding the air to 40) 
an air flow adjusting element (50) located along (as illustrated in Figure 3, 50 is located at the inlet of the air duct) the air duct (the duct between 44 and 48 guiding the air to 40) and being moveable (as illustrated in Figure 3, 50 is movable between two positions to change the perceived discharge direction in the head to toe/vertical direction) to vertically change (as illustrated in Figure 3, based on the position of 50, the air is either routed through the top duct or the bottom duct, thereby changing the perceived air discharge direction in the head to toe/vertical direction) the perceived air discharge direction (the angle of air discharge in the head to toe/vertical direction and the angle of air discharge in the left passenger to right passenger/horizontal direction form the perceived air discharge direction); and
an air outlet end (the left end of 34, as illustrated in Figure 3) of the housing (34) comprising two air duct outlets (24 and 26), which is viewed by (it is noted since 34 is mounted to the floor of the vehicle cab, the user’s view of 34 is in a downward angle, the exact angle being dependent on the height of the passenger) a user (the rear passengers of the vehicle cab) of the air vent (34).  
However, Hoyle lacks showing a vane located along the air duct and being movable to horizontally change the perceived air flow direction, wherein the vane is not visible to a user of the air vent when the air vent is viewed from the air outlet end of the housing. 
Gehring teaches (Figures 1, 2, 3, 4, 5, and 6):
 It is known in the air duct outlet (10) art to include:
a vane (30) located along an air duct (30 is located at the outlet end of the air duct connected to the inlet of 10) and being movable (as illustrated in Figures 3 and 4, 30 is movable via the pivot 18a) to horizontally change (as illustrated in Figures 5 and 6, based on the position of 30, the air is either routed through the right portion of the air duct outlet toward the center or toward the right passenger, thereby changing the perceived air discharge direction in the left to right/horizontal direction) a perceived air flow direction (the angle of air discharge in the head to toe/vertical direction and the angle of air discharge in the left passenger to right passenger/horizontal direction form the perceived air discharge direction), wherein the vane (30) is not visible (as illustrated in Figure 1, 30 is hidden from visibility due to 29 and the angle at which a user of the air vent is viewing into the air outlet end of the housing) to a user (user’s hand illustrated in Figure 1) of the air vent outlet (10) when the air vent outlet (10) is viewed from the air outlet end (the end of 10 terminating at 13).
Further, “the air duct outlet has enhanced functionality and durability, yet is cost effective to manufacture.  Vehicle customers are also demanding air duct outlets that can provide automatic oscillation of air flow within a vehicle.  There is a need for air duct outlets that allow users to manually direct air flow and that also provide automatic oscillation of air flow,” Paragraphs 0004 – 0005. “The air duct outlet provides improved air 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the air duct outlets (24 and 26) shown by Hoyle to include the structure of Gehring’s air duct outlet (10) to provide improved air flow directability including greatly increased ranges of directability and also facilitate new and improved styling opportunities for vehicle manufacturers.   

Regarding Claim 2, Hoyle shows (Figure 3):
The air flow adjusting element (50) is not visible (it is noted since 34 is mounted to the floor of the vehicle cab, the user’s view of 34 is in a downward angle, the exact angle being dependent on the height of the passenger; therefore, 50 is not visible to a passenger in the vehicle) to the user (the rear passengers of the vehicle cab) of the air vent (34) when the air vent (34) is viewed from the air outlet end (the left end of 34, as illustrated in Figure 3) of the housing (36). 

Regarding Claim 3, Hoyle shows (Figure 3):
The air guide surface (the top surface of 48 that partially defines the duct between 44 and 48 that guides the air to 40) is in a fixed position (as illustrated in Figure 3, 48 is fixed relative to 36) with respect to the housing (36). 

Regarding Claim 4, Hoyle shows (Figure 3):
The direction (the direction of the air flow exiting 40) in which the volumetric air flow of air (the portion of the volume of air flow through 38 that exits through 40) exits the air duct 

Regarding Claim 5, the combination of Hoyle (Figure 3) and Gehring (Figures 1, 2, 3, 4, 5, and 6) teaches:
The air flow adjusting element (Hoyle: 50) and the vane (Gehring: 30) are pivotably attached (as illustrated in Hoyle Figure 3, 50 is pivotably attached to the inlet of the air duct via 58; as illustrated in Gehring Figures 3 and 4, 30 is pivotably attached to the outlet of the air duct via 18a) along the air duct (the duct between 44 and 48 guiding the air to 40).

Regarding Claim 13, Hoyle shows (Figures 3 and 3):
The inner wall (44 and 46) of the housing (36) has a rectangular shape (as illustrated in Figure 4, 44 and 46 have a rectangular shape at the section cut in Figure 4) when viewed from the air outlet end (the left end of 34, as illustrated in Figure 3) of the housing (36).

Regarding Claim 15, Hoyle shows (Figures and 5):
The air outlet end (the left end of 34, as illustrated in Figure 3) of the housing (36), wherein a motor (56) is operatively coupled (as illustrated in Figure 5) to the air flow adjusting element (50) to move (a solenoid motor 56 or some other type of motor can drive the door 50, Col. 2, lines 42-43) the air flow adjusting element (50). 
However, Hoyle lacks showing a manipulator at the air outlet end that controls the motor to move the air flow adjusting element. 
Gehring teaches (Figures 1, 2, 3, 4, 5, 6, and 7):
It is known in the air vent (10) art to provide
a manipulator (40a) at the air outlet end (13) is operatively coupled (the drive source 54 may only rotate when the actuator 40a is moved to the position C, Paragraph 0039) to a motor (54), wherein the motor (54) is operatively coupled (as illustrated in Figure 7) to an air flow adjusting element (30) to move the air flow adjusting element (30). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air outlet end of the air vent shown by Hoyle to include a manipulator operatively coupled to the motor, as taught by Gehring, to provide passengers in the rear of the vehicle control over the direction of air flow through the vent. 

Regarding Claim 16, the combination of Hoyle (Figure 3) and Gehring (Figures 1, 2, 3, 4, 5, 6, and 7) teaches:
A manipulator (Gehring: 40a; it is noted in combination, Hoyle’s air duct outlets were modified to include the structure of Gehring’s air duct outlets, that structure includes 40a) at the air outlet end (Hoyle: the left end of 34, as illustrated in Figure 3) of the housing 

Regarding Claim 17, the combination of Hoyle (Figure 3) and Gehring (Figures 1, 2, 3, 4, 5, 6, and 7) teaches:
A manipulator (Gehring: 40a; it is noted in combination, Hoyle’s air duct outlets were modified to include the structure of Gehring’s air duct outlets, that structure includes 40a) at the air outlet end (Hoyle: the left end of 34, as illustrated in Figure 3) of the housing (Hoyle: 36), wherein the manipulator (Gehring: 40a) is operatively coupled (Gehring: as illustrated in Figure 7) to the vane (Gehring: 30) to move the vane (Gehring: 30) to move the vane (Gehring: 30) to thereby horizontally change (Gehring: as illustrated in Figures 5 and 6, based on the position of 30, the air is either routed through the right portion of the air duct outlet toward the center or toward the right passenger, thereby changing the perceived air discharge direction in the left to right/horizontal direction) the perceived air flow direction (Hoyle: the angle of air discharge in the head to toe/vertical direction and the angle of air discharge in the left passenger to right passenger/horizontal direction form the perceived air discharge direction) by the manipulator (Gehring: 40a), and 
a motor (Hoyle: 56) operatively coupled (Hoyle: as illustrated in Figure 5) to the air flow adjusting element (Hoyle: 50) to move (Hoyle: a solenoid motor 56 or some other type of motor can drive the door 50, Col. 2, lines 42-43) the air flow adjusting element (Hoyle: 50) to thereby vertically change (Hoyle: as illustrated in Figure 3, based on the position of 50, the air is either routed through the top duct or the bottom duct, thereby changing the perceived air discharge direction in the head to toe/vertical direction) the perceived air discharge direction (Hoyle: the angle of air discharge in the head to toe/vertical direction 
However, Hoyle lacks showing the manipulator at the air outlet end that controls the motor to move the air flow adjusting element. 
Gehring teaches (Figures 1, 2, 3, 4, 5, 6, and 7):
It is known in the air vent (10) art to provide
a manipulator (40a) at the air outlet end (13) is operatively coupled (the drive source 54 may only rotate when the actuator 40a is moved to the position C, Paragraph 0039) to a motor (54), wherein the motor (54) is operatively coupled (as illustrated in Figure 7) to an air flow adjusting element (30) to move the air flow adjusting element (30). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try modifying the manipulator at the air outlet end of the air vent taught by the combination of Hoyle and Gehring to also be operatively coupled to the motor, as taught by Gehring, to provide passengers in the rear of the vehicle control over the direction of air flow through the vent. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (U.S. Patent No. 6,715,814) in view of Gehring et al. (U.S. Pre-Grant Publication No. 2004/0152412), as recited in Claim 1 above, further in view of Kraft et al. (German Patent Publication DE102011003433 provided on the IDS filed 12/20/2018, English Machine Translation provided herein and relied upon below). 
Regarding Claim 14, the combination of Hoyle and Gehring teaches the claimed invention except an illuminator located along the air duct in the housing.
Kraft teaches (Figure 1):
An air vent (10) comprising
a housing (11), an air flow adjusting element (13), and an outlet end (the end of 10 covered by 50), wherein
an illuminator (lighting of the base plate and the air guide element can be provided.  This can be achieved with LEFS and optical fibers in suitable positions, Paragraph 0007) located in the housing (11).
Further, it would also be possible to realize an indication of the ventilation temperature in the form of a corresponding color of the lighting, Paragraph 0007.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air vent taught by the combination of Hoyle and Gehring to include an illuminator within the housing, as taught by Kraft, to provide an indication of the ventilation temperature in the form of a corresponding color of the lighting.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try locating the illuminator taught by Kraft within the air duct between the air flow adjusting element and the outlet end shown by Hoyle in order to increase visibility of the light indicating ventilation temperature by the occupants in the vehicle, by choosing from a finite number of identified, predicable solutions with a reasonable expectation of success.

Allowable Subject Matter
Claims 6 – 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, Hoyle shows (Figure 3):
A second air guide surface (the bottom surface of 48 that partially defines the duct between 46 and 48 that guides the air to 42) located in the housing (36), the second air 
However, Hoyle does not show the air ducts are arranged so that the volumetric flows of air exit the air ducts in respective intersecting directions and collide after exiting the air ducts.  Modifying Hoyle’s air duct outlets in view of the structure of Gehring’s air duct outlet’s also does not teach this limitation.  
Due to the location of the air vent in the vehicle, there would be no motivation for one of ordinary skill in the art to try arranging the two air outlets in the air vent such that the volumetric flows of air exiting the air ducts are in respective intersecting directions so the air flows collide after exiting the air ducts.  
Claims 7 – 12 would be allowable for their dependency on Claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
02/11/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746